UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

United States of America
y,
PEDRO ANDRES OSORIO,

Defendant.

 

 

Order of Restitution

19 Cr. 436 (WHP)

Upon the application of the United States of America, by its attorney, Geoffrey S.

Berman, United States Attorney for the Southern District of New York, Brett M. Kalikow,

Assistant United States Attorney, of counsel; the presentence report; the Defendant’s conviction

on Count One of the above Indictment; and all other proceedings in this case, it is hereby

ORDERED that:

1. Amount of Restitution. PEDRO ANDRES OSORIO, the Defendant, shall pay

restitution in the total amount of $994,106 to the victims of the offenses charged in Count One.

The names, addresses, and specific amounts owed to each victim are set forth in the Schedule of

Victims attached hereto. Upon advice of a change of address, the Clerk of the Court is authorized

to send payments to the new address without further order of this Court.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

03.14.2019

 
2. Sealing. Consistent with 18 U.S.C. §$3771(a)(8) & 3664(d}(4) and Federal Rule of
Criminal Procedure 49.1, to protect the privacy interests of victims, the Schedule of Victims
attached hereto shall be filed under seal, except that copies may be retained and used or disclosed
by the Government, the Clerk’s Office, and the Probation Department, as need be to effect and
enforce this Order, without further order of this Court.

Dated: New York, New York

UNITED STATES DISTRICT JODGE

[Type text} 2 [Type text]

 
